FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE SAVE THE PEAKS COALITION;          
KRISTIN HUISINGA; CLAYSON
BENALLY; SYLVAN GREY; DON
FANNING; JENEDA BENALLY;
FREDERICA HALL; BERTA BENALLY;                No. 10-17896
RACHEL TSO; LISA TSO,
                                                 D.C. No.
              Plaintiffs-Appellants,
                                             3:09-cv-08163-
                 v.                              MHM
UNITED STATES FOREST SERVICE;              District of Arizona,
JOSEPH P. STRINGER, Acting Forest                Phoenix
Supervisor for the Coconino                     ORDER
National Forest,
             Defendants-Appellees,
ARIZONA SNOWBOWL RESORT LP,
    Intervenor-Defendant-Appellee.
                                       
                   Filed August 28, 2012

      Before: J. Clifford Wallace, John T. Noonan, and
            Milan D. Smith, Jr., Circuit Judges.

                          Order;
                 Dissent by Judge Wallace




                            10569
10570         SAVE THE PEAKS COALITION v. USFS
                          ORDER

   Our order filed on June 21, 2012 (ECF No. 77) is hereby
amended. All portions of the order, except the portion deny-
ing Intervenor-Defendant-Appellee Arizona Snowbowl Resort
Limited Partnership’s (Snowbowl) motion for attorney’s fees,
are withdrawn, Snowbowl’s motion for costs is denied, and
our referral of the order to the Appellate Commissioner is
withdrawn.

   In light of these amendments, Attorney Plain-
tiffs’/Appellants Save the Peaks Coalition’s July 5, 2012 Peti-
tion for Rehearing En Banc is denied, as moot.



WALLACE, Circuit Judge, dissenting:

   I respectfully dissent. I would impose sanctions on Shanker
for “grossly abus[ing] the judicial process by strategically
holding back claims that could have, and should have, been
asserted in the first lawsuit (and would have been decided ear-
lier but for counsel’s procedural errors in raising those
claims).” Save the Peaks Coal. v. U.S. Forest Serv., 669 F.3d
1025, 1028 (9th Cir. 2012).